Citation Nr: 1315267	
Decision Date: 05/08/13    Archive Date: 05/15/13

DOCKET NO.  10-48 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The late Veteran served on active duty from May 1955 to April 1959.

In July 1990, the Board of Veterans' Appeals (Board) denied the Veteran's claim for service connection for bilateral hearing loss.  Thereafter, in a November 1993 rating decision, the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO) determined, inter alia, that the Veteran did not submit new and material evidence to reopen his hearing loss claim for a de novo review on the merits.  The Veteran and his representative were notified of this rating decision but did not timely appeal it.

This matter now comes to the Board on appeal from a June 2010 RO rating decision which, inter alia, denied the Veteran's claim of entitlement to service connection for tinnitus and also determined that new and material evidence had not been submitted to reopen his claim for service connection for bilateral hearing loss.

The Veteran testified before the undersigned Acting Veterans Law Judge in a videoconference hearing between the Board and the RO in August 2012.  A transcript of the hearing is of record. 

In November 2012, the Board issued a decision that determined that evidence that was new and material to the bilateral hearing loss claim had been submitted.  The Board reopened the hearing loss claim for a de novo review on the merits, and granted service connection for bilateral hearing loss as well as for tinnitus.  However, by action of this decision below, the Board vacates its November 2012 appellate decision, and dismisses the remaining appeal.


FINDINGS OF FACT

1.  On November 23, 2012, the Board issued a decision that reopened the claim of entitlement to service connection for bilateral hearing loss for a de novo review on the merits and granted the Veteran service connection for the bilateral hearing loss and tinnitus disabilities on appeal. 

2.  The Board was notified in December 2012 that the Veteran died on November [redacted], 2012.

3.  Because the Veteran died during the course of the appeal, the November 2012 Board decision was not in accord with due process, and the Board does not have jurisdiction to adjudicate the merits of the underlying claims.


CONCLUSIONS OF LAW

1.  The criteria are met for vacating the Board's decision of November 23, 2012, regarding the issues of new and material evidence to reopen service connection for bilateral hearing loss and entitlement to service connection for bilateral hearing loss and tinnitus.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2012); 38 C.F.R. § 20.904 (2012).

2.  Due to the death of the Veteran during the pendency of the appeal, the Board has no jurisdiction to adjudicate the merits of the claims on appeal at this time.   
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2012). 

In an appellate decision dated November 23, 2012 decision, the Board found that the Veteran/appellant had submitted evidence that was new and material to his claim for service connection for bilateral hearing loss.  The claim was reopened and service connection for bilateral hearing loss was granted on the merits, as was a claim for service connection for tinnitus, which was also on appeal.  Unfortunately, the Veteran/appellant died on November 15, 2012, during the pendency of this appeal.  However, the Board did not learn of his death until December 2012, approximately one month after it rendered its decision in November 2012. 

As a matter of law appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Because of the Veteran's death, the Board lacked jurisdiction to adjudicate the merits of the appeal and to issue the November 2012 decision.

Accordingly, the November 2012 Board decision addressing the issues of whether new and material evidence was submitted to reopen a claim for service connection for bilateral hearing loss and entitlement to service connection for bilateral hearing loss and tinnitus are vacated.  Similarly, the Board must dismiss these underlying claims for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012).  

In reaching the above determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran. 38 C.F.R. § 20.1106 (2012). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008). As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office from which the claim originated (listed on the first page of this decision). 
  

ORDER

The Board's November 2012 decision is vacated and the appeal is dismissed.


		
A. M. Clark
	Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


